TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00172-CV



                            International Metal Sales, Inc., Appellant

                                                  v.

                  Global Steel Corporation and Global Steel Corp., Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 05-566-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant International Metal Sales, Inc., has filed a notice of bankruptcy. The filing

of a bankruptcy petition automatically stays these proceedings. See 11 U.S.C. § 362(a) (2004);

Tex. R. App. P. 8.2. Accordingly, we abate this appeal. It is the parties’ responsibility to notify the

Court as soon as possible if an event occurs that would allow reinstatement. See Tex. R. App. P. 8.3.




                                                       ____________________________________

                                                       Bob Pemberton, Justice

Before Justices Patterson, Puryear and Pemberton

Bankruptcy

Filed: January 17, 2008